                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

 UNITED STATES OF AMERICA,

         v.                                                 CASE NO.: 4:18-cr-260

 CHRISTOPHER HENDRIX,

                Defendant.

                                           ORDER

       Before the Court is the Defendant’s Motion for Leave to File Sentencing Memorandum

and Its Exhibits Under Seal. After careful consideration and for good cause shown, the Court

GRANTS the Defendant’s Motion. Accordingly, the Court DIRECTS the Clerk of Court to FILE

UNDER SEAL the Defendant’s Sentencing Memorandum, including any exhibits, all of which

shall remain under seal until further Order of the Court.

       The Court notes that Defendant filed his Sentencing Memorandum and exhibits as

attachments to his Motion for Leave to File Under Seal. Accordingly, the Court DIRECTS the

Clerk of Court to seal those attachments, (docs. 1048-2 – 1048-7), and to also file Defendant’s

Sentencing Memorandum and exhibits as a new and separate sealed entry upon the docket and

record of this case. In addition, the Court ORDERS counsel for Defendant to read the Court’s

Local Rule 79.7 regarding Sealed Documents, which addresses the proper process for requesting

a filing be placed under seal.

       SO ORDERED, this 29th day of July, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA
